ROSS MILLER Secretary to State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4299 (775) 684-5708 Website: secretaryofstate.biz Articles of Merger (PURSUANT TO NRS 92A.200) Page 1 (Pursuant to Nevada Revised Statutes Chapter 92A) (excluding 92A.200(4b)) 1) Name and jurisdiction of organization of each constituent entity (NRS 92A.200). If there are more than four merging entities, check boxoand attach an 8 1/2" by 11" blank sheet containing the required information for each additional entity. South American Gold Corp. Name of merging entity Nevada Corporation Jurisdiction Entity type* Name of merging entity Jurisdiction Entity type* Name of merging Jurisdiction Entity type* Name of merging Jurisdiction Entity type* and, Grosvenor Explorations, Inc. Name of surviving entity Nevada Corporation Jurisdiction Entity type* * Corporation, non-profit corporation, limited partnership, limited-liability company or business trust. Filing Fee: $350.00 This form must be accompanied by appropriate fees. Articles of Merger (PURSUANT TO NRS 92A.200) Page 2 2) Forwarding address where copies of process may be sent by the Secretary of State of Nevada (if foreign entity is the survivor in the merger - NRS 92A.1 90): Attn: c/o: 3) (Choose one) o The undersigned declares that a plan of merger has been adopted by each constituent entity (NRS 92A.200). x The undersigned declares that a plan of merger has been adopted by the parent domestic entity (NRS 92A.180). 4) Owner's approval (NRS 92A.200)(options a, b, or c must be used, as applicable, for each entity) (if there are more than four merging entities, check boxoand attach an 8 1/2" x 11" blank sheet containing the required information for each additional entity): (a) Owner's approval was not required from South American Gold Corp.Name of merging entity, if applicable Name of merging entity, if applicableName of merging entity, if applicableName of merging entity, if applicable and, or;Grosvenor Explorations, Inc.Name of surviving entity, if applicable This form must be accompanied by appropriate fees. Articles of Merger (PURSUANT TO NRS 92A.200) Page 3 (b) The plan was approved by the required consent of the owners of*: Name of merging entity, if applicableName of merging entity, if applicableName of merging entity, if applicableName of merging entity, if applicableand, or;Name of surviving entity, if applicable * Unless otherwise provided in the certificate of trust or governing instrument of a business trust, a merger must be approved by all the trustees and beneficial owners of each business trust that is a constituent entity in the merger. This form must be accompanied by appropriate fees. Articles of Merger (PURSUANT TO NRS 92A.200) Page 4 (c) Approval of plan of merger for Nevada non-profit corporation (NRS 92A.160): The plan of merger has been approved by the directors of the corporation and by each public officer or other person whose approval of the plan of merger is required by the articles of incorporation of the domestic corporation. Name of merging entity, if applicableName of merging entity, if applicableName of merging entity, if applicableName of merging entity, if applicableand, or;Name of surviving entity, if applicable This form must be accompanied by appropriate fees. Articles of Merger (PURSUANT TO NRS 92A.200) Page
